FILED
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE
                                                   October 13, 1998
                         FEBRUARY 1998 SESSION
                                                  Cecil W. Crowson
                                                 Appellate Court Clerk
STATE OF TENNESSEE,                )
                                   )
            Appellee,              )    C.C.A. No. 01C01-9610-CC-00448
                                   )
vs.                                )    Warren County
                                   )
GEORGE BLAKE KELLY,                )    Hon. Charles Haston, Judge
                                   )
            Appellant.             )    (Second Degree Murder, Vehicular
                                   )    Assault, Reckless Driving, DUI - 3d,
                                   )    Driving on Revoked License)


FOR THE APPELLANT:                      FOR THE APPELLEE:

DAVID L. RAYBIN (on appeal)             JOHN KNOX WALKUP
Attorney at Law                         Attorney General & Reporter
2210 SunTrust Center
424 Church St.                          KAREN YACUZZO
Nashville, TN 37219                     Asst. Attorney General
                                        425 Fifth Ave. North
BERNARD K. SMITH (at trial)             2d Floor, Cordell Hull Bldg.
Attorney at Law                         Nashville, TN 37243-0493
P.O. Box 490
McMinnville, TN 37110                   WILLIAM M. LOCKE
                                        District Attorney General
JOHN MELTON (at trial)
Attorney at Law                         LARRY ROSS
P.O. Box 446                            ROBERT W. BOYD, JR.
Woodbury, TN 37190-0160                 Asst. District Attorneys General
                                        Professional Building
                                        McMinnville, TN 37110




OPINION FILED:__________________

AFFIRMED IN PART, REVERSED IN PART, MODIFIED IN PART

CURWOOD WITT, JUDGE
                                      OPINION

              The defendant, George Blake Kelly, appeals from his convictions of

second-degree murder, vehicular assault, reckless driving, third-offense driving

under the influence, and driving on a revoked license. Following a trial by jury, Kelly

was found guilty of second-degree murder, vehicular homicide by intoxication,

vehicular homicide by recklessness, vehicular assault by intoxication, reckless

driving and third-offense DUI. He pleaded guilty to driving on a revoked license

before the issue was submitted to the jury. The court imposed judgments of

conviction for second-degree murder, vehicular assault, reckless driving, third-

offense DUI and driving on a revoked license. Kelly is presently serving a sentence

of 30 years, 11 months and 29 days, which consists of the maximum sentences for

each of his offenses stacked consecutively to each other. In this direct appeal, he

raises ten issues for our consideration:

       1.     Whether the evidence on his second-degree murder conviction
              sufficiently supports that he "knowingly" killed Ginny Prince.

       2.     Whether the Criminal Code proscribes death caused by
              drunk driving as second-degree murder.

       3.     Whether the trial court erroneously instructed the jury
              on the definition of "knowingly" as to the second-degree
              murder charge.

       4.     Whether the trial court erroneously instructed the jury
              on the definition of "intentionally" as to the second-
              degree murder charge.

       5.     Whether the trial court deprived him of due process of
              law and the right to a jury trial by instructing the jury it
              could convict him of both second-degree murder and
              vehicular homicide as to the same victim.

       6.     Whether the DUI conviction merged with the vehicular
              assault by intoxication and vehicular homicide by
              intoxication convictions, double jeopardy principles
              thereby preventing his conviction of DUI.

       7.     Whether the reckless driving conviction merged with the
              vehicular assault by intoxication, vehicular homicide by
              reckless driving, and vehicular homicide by intoxication
              convictions, double jeopardy principles thereby
              preventing his conviction of reckless driving.

                                           2
      8.     Whether the court in sentencing the defendant relied on
             improper enhancement factors and failed to consider
             appropriate mitigating factors.

      9.     Whether the court properly imposed consecutive
             sentences.

      10.    Whether the total sentence imposed is grossly
             excessive and resulted from improper considerations of
             parole, the adequacy of punishment for vehicular
             homicide, and emotional factors.

Having reviewed the record and briefs and heard the oral arguments of the parties,

we reverse the conviction of second-degree murder and impose a conviction of the

lesser grade offense of vehicular homicide by intoxication, reverse the convictions

of driving under the influence and reckless driving and dismiss those charges, and

affirm all other convictions. We modify defendant’s effective sentences to ten years

and six months. Because our reversal of the second-degree murder conviction is

based upon insufficiency of evidence, resulting in a dismissal of the second-degree

murder charge, issues 2-5 as listed above are pre-empted, rendered moot, and

need not be resolved.



             This case arises from a tragic car wreck involving the defendant and

the occupants of another vehicle, Ginny Prince and David Bryan Miller. Miss Prince,

an eighteen-year-old high school senior, was killed in the wreck. Mr. Miller, a

twenty-year-old real estate salesman, received very serious and permanent injuries.

Miss Prince and Mr. Miller were returning to McMinnville from a date in

Murfreesboro when their vehicle was struck head-on in their lane of traffic by the

defendant's vehicle.



             For some time prior to April 7, 1995, George Blake Kelly and his wife

at the time, Lisa Kelly, were experiencing marital difficulties. According to Lisa

Kelly, she and the defendant had been separated three times. However, on April

7, 1995, they were living together in Readyville, Tennessee, in order to give the

                                         3
relationship one last chance. That morning, Lisa Kelly left home to go to a tanning

bed. She returned and found the defendant and their infant child gone. The

defendant left Mrs. Kelly a note informing her that he had gone to see his attorney.

This made Mrs. Kelly mad, and she departed for Dunlap, Tennessee. Mrs. Kelly

met with a relative and some friends and went to a tavern in Whitwell, Tennessee,

where she drank and socialized. Around 1:30 a.m., Mrs. Kelly departed Dunlap to

return home. On her way home, Mrs. Kelly was involved in a single-car accident.

The law enforcement officer who responded to her wreck informed her of a wreck

in which the defendant had been involved.



              Mrs. Kelly testified that the defendant told her he had five or six beers

on April 7, 1995. He came up on a vehicle that was traveling very slowly. When he

began passing the vehicle, it sped up. He could not get back on the right side of the

road and avoid the wreck.



              Anita Morton, a resident of Dunlap, testified the defendant stopped by

her house about 7:00 p.m. on April 7. He had a beer bottle with him. He stayed at

Ms. Morton's residence for about 45 minutes. The defendant and Ms. Morton had

a tearful discussion of their respective relationship problems. They also discussed

Mrs. Kelly's alleged infidelity. The defendant appeared to be more distraught than

drunk to Ms. Morton. She denied having previously characterized the defendant as

"drunk" or "pretty drunk." Shortly after the defendant went outside to leave, he

returned to Ms. Morton's door and asked for some paper towels to clean up some

beer he had spilled in his vehicle. Ms. Morton saw the defendant with only one beer

during his visit. She also testified she had known Mrs. Kelly for a long time and

would not believe Mrs. Kelly's sworn testimony.



              Sue Lewis, another Dunlap resident, testified she was an employee

                                          4
of Steve's Place, a tavern. On April 7, the defendant came to this establishment at

about 4:00 or 4:30 p.m. The defendant had a can of Miller Lite beer in his hand.

He asked to see Steve Robertson. Mr. Robertson and the defendant went outside,

and Ms. Lewis did not hear what was said. The defendant returned to Steve's Place

around 6:30 or 7:00 that evening. He had a cup of beer in his hand. Ms. Lewis

observed that the defendant was agitated. The defendant said that Mr. Robertson

had lied to him and began asking Ms. Lewis questions in a loud tone of voice.

Apparently, the defendant believed Mr. Robertson was having a romantic

relationship with Lisa Kelly. The defendant requested "beer to go" but Ms. Lewis

refused to serve him. She told him that he had had one too many. When Mr.

Robertson arrived, he and the defendant went outside. Ms. Lewis testified the

defendant left Steve's Place around 7:00 p.m.



             Steven Robertson testified he runs Steve's Place. On April 7, the

defendant came to this establishment about 4:00 p.m. looking for his wife. Mr.

Robertson and the defendant went outside to talk, and the defendant wanted Mr.

Robertson to "testify or something" in the defendant's divorce proceedings. Mr.

Robertson told the defendant he had seen Lisa Kelly the previous week at Ruby's,

another tavern. Mrs. Kelly had been with Bob Green. Although the defendant had

a beer with him, Mr. Robertson did not think he was under the influence. Mr.

Robertson did not serve Mr. Kelly anything to drink.



             Mr. Robertson further testified that he saw the defendant a second

time at Steve's Place that evening. When Mr. Robertson came in the back door

around 7:00 p.m., Ms. Lewis told him that the defendant had returned and was

asking questions and accusing Mr. Robertson of having lied to him. Both Ms. Lewis

and the defendant were upset. The defendant had a cup in his hand and had been

drinking. Mr. Robertson did not sell him any beer.

                                        5
                 Mr. Robertson also testified that Lisa Kelly had taken a jacket

containing $1,800 from Steve's Place.1



                 David Bryan Miller, one of the two victims, testified that he and Ginny

Prince, the other victim, had been dating for two years and were planning to marry.

They had been to O'Charley's to celebrate his having closed a sale on a house and

to the Outlets Limited Mall in Murfreesboro. They left the mall about 8:30 and were

headed toward Miss Prince's home in McMinnville. They were in Miss Prince's car,

and Mr. Miller was driving. They were traveling 50 to 55 miles per hour about 9:15

to 9:25 p.m, when suddenly the defendant's vehicle appeared in their lane of traffic

and hit their vehicle head-on. The collision occurred at a curve in the road. Mr.

Miller testified he could do nothing to avoid it.



                 Mr. Miller testified he sustained torn ligaments and tendons in his

ankle, a broken bone beneath his knee, three fractured ribs, a dislocated hip which

required surgery, heavy facial lacerations requiring 1,100 stitches, and a torn retina.

He had fourteen staples in his head and permanent vision loss in his right eye. He

was hospitalized for a week and confined to bed for another eight to nine weeks.



                 Bobby Joe Perry testified he was traveling west on the road where the

collision occurred. He was on his way home from choir practice. He was going

about 50 miles per hour with no one ahead of him in his lane of traffic. The

defendant's vehicle came up behind him and got so close that he could not see its

headlights behind his tailgate. The defendant's vehicle pulled out to pass about 125

to 150 yards before a curve. The road was marked with double yellow lines;

however, there was a break in the lines for an intersection at the point where the



       1
           During her testimony, Lisa Kelly denied taking this money.

                                            6
defendant started to pass Mr. Perry. The defendant's vehicle passed him and

started back toward the right lane but the driver's side wheels never crossed the

yellow line. The headlights of the victims' vehicle had appeared as the defendant

started passing Mr. Perry. As the defendant's and victims' headlights met on the

curve, the defendant veered to the left into the path of the victims' car. At the point

the vehicles collided, the defendant's vehicle was four to four and one half car

lengths in front of Mr. Perry. The witness testified he had a clear view and never

saw any brake lights on the defendant's vehicle. After the wreck, Mr. Perry went to

check on the occupants of both vehicles.          When he stuck his head in the

defendant's vehicle, he smelled alcohol. He also observed two empty beer cans in

the road. The defendant's vehicle was full of clothing and other personal items.



              Christie Lynn Myers, a licensed practical nurse, was traveling on the

road where the wreck occurred. She stopped to assist the injured. She observed

that Miss Prince was dead and Mr. Miller was in pain. The defendant was slumped

over his steering wheel and smelled of alcohol. The defendant was breathing on

her, and the smell was coming from him rather than his vehicle. She observed a

few Budweiser cans inside and outside the defendant's vehicle. One can was in the

defendant's lap, one was on the floor, another was in the seat, and a couple were

outside.



              Nicholas Joseph Abraham, an emergency medical technician,

responded to the scene. The defendant was unresponsive at first, but he became

responsive once Mr. Abraham opened up his airway. The defendant wanted to

know where his wife was and had no idea he had been involved in an accident. He

became combative and screamed for Mrs. Kelly. He would not, however, respond

to the emergency personnel's questions. Mr. Kelly suffered a head injury, and his

actions were similar to other individuals who have sustained head injuries. Mr.

                                          7
Abraham drew a blood sample for blood alcohol testing at the request of a state

trooper on the scene. Mr. Abraham did not notice a smell of alcohol on Mr. Kelly,

although he did not think he would have smelled alcohol because of the automotive

fluids that had been spilled from the wreck.



              Trooper Jimmy Jones arrived after the defendant had been extricated

from his vehicle, but he noticed the smell of alcohol around the defendant's vehicle.

He saw a Budweiser can in the vehicle, two in the ditch, and two lying in the road

near the double yellow line. One of the cans in the road may have been full until it

was run over by an ambulance. The trooper went to the ambulance where the

defendant was being treated and smelled alcohol on him. During his testimony, a

videotape of the wreck scene recorded from the trooper's patrol car was played for

the jury, and the witness narrated its contents. His narration included the existence

of a double yellow "no passing" line on the roadway which had a short 20' to 25'

break at an intersection with another street.



              Robert Searcy, an on-duty fireman and off-duty officer of the Warren

County Sheriff's Department, responded to the scene. He observed Mr. Miller in

"extreme pain." He assisted Mr. Kelly's breathing with a bag mask device. Mr. Kelly

had a head injury and was going into shock. He noticed a strong odor of alcohol




                                         8
coming from Mr. Kelly.



              Trooper Michael Jones was the first trooper on the scene at about

9:55 p.m. He had to physically restrain the defendant so Mr. Abraham could render

medical assistance.      The defendant was "screaming for Lisa" and "thrashing

around." He did not smell any alcohol on the defendant, but the trooper thought his

sense of smell was adversely affected by his smoking habit. Billy George gave him

the defendant's wallet, and he took a driver's license from it. He ran a check of the

license and discovered it had been revoked. The witness conceded that the

defendant's behavior was similar to that of other individuals with head injuries and

in shock, although it was more pronounced than in any other case the witness had

ever seen. The trooper admitted he was not an emergency medical technician, but

he had been a medical specialist in the Army.



              Lieutenant Randy Hoover, an accident reconstructionist with the

Tennessee Highway Patrol, investigated the wreck. In his opinion, the defendant's

vehicle, a Jimmy, was going faster than the victims' Probe. The vehicles collided

in head-on fashion with about 50 percent overlap in the eastbound lane. The Probe

was knocked backwards in a counterclockwise direction, and the Jimmy continued

forward in a clockwise direction. The Jimmy was partially on top of the Probe just

after impact and may have been airborne for a very short time before turning onto

and sliding on its side. One of the two vehicles was "cutting its wheels," but Lt.

Hoover could not opine which one.



              Raymond Siler, Jr., a crime lab supervisor with the Tennessee Bureau

of Investigation, tested the defendant's blood sample for alcohol content. The blood

alcohol content result was 0.28 percent.




                                         9
              The parties stipulated that if called to testify, Dr. David N. Jones would

say that Ginny Prince suffered multiple trauma injuries in the wreck that proximately

resulted in her death.



              Venita Spearman, a secretary at McMinnville Garage and Wrecker

Service, testified that her employer towed the defendant's vehicle and kept it in a

secure, fenced back lot.      The defendant told Ms. Spearman that he drank

approximately a six-pack of beer on an empty stomach on the day of the wreck. He

said all he remembered was two headlights coming toward him, and he admitted he

was at fault for drinking and driving. He told Ms. Spearman he was not driving

around looking for a car to hit, and he wished he could say something to "the

family."



              Billy Cook, the director of the Drug and Violent Crime Task Force, met

with the defendant in a chapel at the Warren County Sheriff's office. Mr. Cook

advised the defendant of his rights. Thereafter, the defendant proceeded to tell Mr.

Cook that he should not have "let my drinking get hold of me." The defendant was

upset because his wife had been "running around on him," and he had been looking

for her on the evening of the wreck. Mr. Cook recalled the defendant saying he

drank six to eight beers and had not eaten all day. He had passed a vehicle and

thought it sped up. He was beside the vehicle, and before he knew it he was in a

curve. He felt the driver of the vehicle he was attempting to pass was as much at

fault as he was.



              Following the conclusion of the state's proof, the defendant changed

his plea for the charge of driving on a revoked license from not guilty to guilty.



              The defense presented no evidence.

                                          10
              The jury found the defendant guilty of second-degree murder of Ginny

Prince, vehicular homicide of Ginny Prince by intoxication, vehicular homicide of

Ginny Prince by recklessness, vehicular assault of David Miller by intoxication,

reckless driving and third-offense DUI. The court entered convictions of second-

degree murder, vehicular assault, reckless driving, third-offense DUI and driving on

a revoked license.



              Following a sentencing hearing, the trial court imposed maximum

sentences of 25 years for second-degree murder, four years for vehicular assault,

six months for reckless driving, eleven months and 29 days for third-offense DUI,2

and six months for driving on a revoked license.           The court further found

consecutive sentencing was appropriate and imposed each conviction consecutive

to each other, for an effective sentence of 30 years, eleven months and 29 days.



                                          I

              The first issue we must consider is whether the evidence is sufficient

to sustain the defendant's conviction of second-degree murder. When an accused

challenges the sufficiency of the evidence, an appellate court’s standard of review

is whether, after considering the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 324, 99 S. Ct.
2781, 2791-92 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985); Tenn. R.

App. P. 13(e). This rule applies to findings of guilt based upon direct evidence,

circumstantial evidence, or a combination of direct and circumstantial evidence.



       2
        According to the transcript, the trial court imposed a minimum fine of
$1,100 and revoked the defendant's driver's license for ten years for the third-
offense DUI conviction. The judgment form reflects a fine of only $1,000. In light
of our dismissal of the DUI conviction on double jeopardy grounds, it is moot
whether the $1,000 or $1,100 fine is correct.

                                         11
State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990).



              In determining the sufficiency of the evidence, this court should not

reweigh or reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779

(Tenn. Crim. App. 1990). Questions concerning the credibility of the witnesses, the

weight and value of the evidence, as well as all factual issues raised by the

evidence are resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835

(Tenn. 1978). Nor may this court substitute its inferences for those drawn by the

trier of fact from the evidence. Liakas v. State, 199 Tenn. 298, 305, 286 S.W.2d
856, 859 (1956); Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978). On

the contrary, this court must afford the State of Tennessee the strongest legitimate

view of the evidence contained in the record as well as all reasonable and legitimate

inferences which may be drawn from the evidence. Cabbage, 571 S.W.2d at 835.



              The relevant definition of second-degree murder is the "knowing killing

of another." Tenn. Code Ann. § 39-13-210(a)(1) (1991). The defendant claims the

evidence is insufficient to support the conclusion he knowingly killed Ginny Prince.

He argues that murder is a crime defined by its results; therefore, the state must

prove that he knew a killing would result from his conduct. On the other hand, the

state argues that the proof shows that the killing was knowing, 3 and further, that the

relevant inquiry is not solely into defendant's mental state with respect to result of

the his actions but alternatively into his mental state with respect to his conduct.

Thus, the state argues, if he knowingly or intentionally drank and drove, he is guilty

of second-degree murder for the result of the unlawful drinking and driving.




       3
        In its brief, the state argued that a basis for an intentional, and hence a
knowing, killing exists in that the defendant was attempting suicide and
intentionally caused the collision. However, during oral argument, the state
abandoned this theory.

                                          12
             We find insufficient evidence of a knowing killing to sustain the

defendant's conviction of second-degree murder.



             Under our Criminal Code, murder is an offense defined by the result,

not by the offender’s conduct or by the circumstances surrounding the conduct.

See, e.g., State v. Freeman, 943 S.W.2d 25, 29 (Tenn. Crim. App. 1996), perm.

app. denied (Tenn. 1997). “A person acts knowingly with respect to a result of a

person’s conduct when the person is aware that the conduct is reasonably certain

to cause the result.” Tenn. Code Ann. § 39-11-302(b) (1997). Thus, to establish

second-degree murder, the state must prove that the defendant was “aware that the

conduct is reasonably certain” to cause death.



             In a case of this type, the offending activity may arguably occur at a

given point in a sequence of events or along a continuum of time. A reviewing court

must determine during which event or at what point in time the critical “conduct”

occurred. The state would have us choose an event or time very early in the

sequence -- that is, when the intoxicated defendant began to drive his vehicle in

violation of the DUI laws. Certainly, under the pre-1989 Code, this theory would

support a finding of implied malice which was the underpinning for a long line of

Tennessee cases which, before 1989, approved second-degree murder convictions

in vehicular-homicide situations. See, e.g., State v. Durham, 614 S.W.2d 815

(Tenn. Crim. App. 1981). Malice was implied from the defendant’s decision to drive

a motor vehicle while intoxicated. Under the pre-1989 law, the facts of this case

would have demonstrated actions which are malum in se and which evince “willful

recklessness,” State v. Johnson, 541 S.W.2d 417 (Tenn. 1976), and, as such, they

would have supported a finding of implied malice which, in turn, would have

authorized a conviction for second-degree murder. However, the 1989 Criminal

Code removed malice as an element of murder, relegated the old implied-malice

                                        13
formula to crimes proscribing killings resulting from reckless conduct, see Tenn.

Code Ann. § 39-13-210(a)(1) (1991), and inserted the mens rea of a knowing killing

as an element of second-degree murder. Moreover, as we have said, it is not

conduct, but a result, that is proscribed by the current second-degree murder

statute. Therefore, for purposes of second-degree murder, we must reject the

argument that the critical time for judging the defendant’s actions is when he

climbed behind the wheel of his vehicle.



              Alternatively, the state suggests that the critical time for judging the

defendant’s conduct is the point in time after he passed the Perry vehicle when,

instead of returning to his lane of travel, he veered left, further into the path of the

victims’ car. Mr. Perry is the only witness to this movement of the defendant’s

vehicle, and we have examined carefully his testimony. We do not find that this

testimony provides meaningful evidence of the defendant’s knowledge, awareness

or intent at that point in time. The perceived veering of the defendant's truck could

have been an evasive maneuver, and moreover, in light of the defendant's blood

alcohol content of .28 percent, his full consciousness at the critical time is arguably

in doubt. We believe that the critical conduct for which the defendant must be

judged occurred prior to the instant just before the collision.



              The critical conduct occurred when the intoxicated defendant passed

another vehicle on a curve in a no-passing zone and his presence in the opposing




                                          14
lane of traffic became irreversible. As such, the record is devoid of any proof of the

defendant’s knowledge that death was reasonably certain to result before the

events were irretrievably set into motion by this conduct.          The defendant’s

outrageously reckless conduct is analogous to a person firing a pistol from inside

a windowless building out through the open doorway. The person cannot see

whether someone may be walking outside along the front of the building, about to

pass the doorway, and he knows of no one present outside. The “conduct” is

commenced by the firing of the weapon and must be judged at that time because

the conduct is then irreversible. Under our Criminal Code, such conduct is, as is the

conduct in the present case, reckless. This reckless conduct, however egregious,

is distinguishable from a hypothesis where the person is firing the pistol through the

doorway when he is aware that a moving line of people is filing in close order past

the open door. In that hypothesis, death is reasonably certain to result from the

conduct, even before the bullet is fired, such that a death resulting from the shot is,

at least, knowing. As seen in this analogy, the facts in the present case do not

support a finding of a knowing killing which is necessary to a conviction of second-

degree murder.



              The case at bar presents an egregious picture of an individual who

drove while intoxicated and after his driver's license had been revoked. He drove

with his vehicle full of personal belongings, which may have impaired his ability to

see out of the right side of the vehicle. He attempted to pass a vehicle in a no-

passing zone. Tragically, the defendant's blatant, unjustifiable disregard for the

rules of the road and the safety of others resulted in the death of a young woman

and the permanent bodily injury of a young man. Nonetheless, the facts when

viewed in the light most favorable to the state do not support a conclusion beyond

a reasonable doubt that he was aware that his actions were reasonably certain to

cause the victim's death. See Tenn. Code Ann. § 39-11-302(b) (1997). On the

                                          15
other hand, however, the defendant’s conduct was clearly reckless, and, as he

concedes, he is guilty of the crime of vehicular homicide.



             This court is mindful that the offenses in the present case were

committed during a time period in which the legislature’s grading of vehicular-

homicide-type offenses was viewed by many as inadequate. Prior to the enactment

of the 1989 Criminal Code, as we have observed, murder was predicated upon the

element of malice, and second-degree murder could be established by proof of

implied malice. See State v. Moss, 727 S.W.2d 229 (Tenn. 1986); State v.

Johnson, 541 S.W.2d 417 (Tenn. 1976); Griffin v. State, 578 S.W.2d 654 (Tenn.

Crim. App. 1978). On the other hand, the offenses in the present case were

committed before the legislature upgraded the penalty for vehicular homicide

committed by DUI. At the time of the defendant’s crime, vehicular homicide was a

Class C felony. See Tenn. Code Ann. § 39-13-213(b) (1991) (amended 1995).

Vehicular homicide by intoxication has since been elevated to a Class B felony.

See Tenn. Code Ann. § 39-13-213(b) (1997). Moreover, the legislature has created

the Class A felony of aggravated vehicular homicide. The “aggravation” of vehicular

homicide results either from the defendant’s previous conviction of enumerated

driving and/or alcohol-related offenses or a combination of a .20% or greater blood

alcohol content and conviction of at least one enumerated driving or alcohol-related

offense. See Tenn. Code Ann. § 39-13-218 (1997). Thus, the defendant’s crime,

if committed today under the same circumstances and by the same individual,

would be subject to prosecution as aggravated vehicular homicide, which is in the

same sentencing class as second-degree murder. Compare Tenn. Code Ann. § 39-

13-218(d) (1997) (aggravated vehicular homicide is Class A felony) with § 39-13-

210(b) (1997) (second-degree murder is Class A felony).



             As senseless as the defendant's crimes are, we are constrained to

                                        16
follow the dictates of and observe the limitations imposed by the legislature. Given

the legislature’s substitution of a “knowing” killing in place of malice as the basis for

second-degree murder, and our finding that the facts in the present case, even in

the light most favorable to the state, do not support a knowing killing, we are bound

to reverse the second-degree murder conviction, even though such a reversal

relegates this offense to a gradation of vehicular homicide which the legislature has

recently decided was inadequately sanctioned at the time the defendant committed

the crime.



              In accord with the relevant law, we modify the defendant’s conviction

for second-degree murder to a conviction of vehicular homicide by intoxication.



                                           II

              Next, we turn to the defendant's claims that double jeopardy principles

prevent his conviction of DUI and reckless driving because these crimes should

have been merged with certain of his other convictions. In response, the state

concedes the impropriety of these dual convictions. Applying the principles of State

v. Denton, 938 S.W.2d 373 (Tenn. 1996), we reach the same conclusion and

therefore must reverse and dismiss the DUI and reckless driving convictions.



              The state and federal constitutions protect against multiple convictions

or punishments for a single offense. U.S. Const. amend. V; Tenn. Const. art. 1, §

10. In order for offenses to support multiple convictions, they must be "wholly

separate and distinct." See, e.g., State v. Goins, 705 S.W.2d 648, 650 (Tenn.

1986) (citations omitted). In State v. Denton, our supreme court recognized that

"[t]he key issue in multiple punishment cases is legislative intent." Denton, 938
S.W.2d at 379 (citations omitted). In other words, the court must determine whether

the legislature intended that each violation resulting from a single act be a separate

                                           17
offense. Presumptively, "the legislature does not ordinarily intend to punish the

same offense under two different statutes." Denton, 938 S.W.2d at 379.



             The Denton court employed a four-part balancing inquiry in

determining whether multiple convictions offend double jeopardy. Denton, 938
S.W.2d at 379-81. First, the court must determine, in accord with Blockburger v.

United States, 284 U.S. 299, 52 S. Ct. 180 (1932), whether each offense requires

proof of an element that the other does not. Denton, 938 S.W.2d at 379. Second,

the court must look to the specific evidence offered in the case at bar to determine

whether the different evidence was used to prove each offense. Denton, 938
S.W.2d at 380 (relying on Duchac v. State, 505 S.W.2d 237 (Tenn. 1973)). Third,

the court must consider whether there were multiple victims or multiple episodes.

Denton, 938 S.W.2d at 381. Fourth, the court must examine the purposes of the

respective statutes prohibiting the defendant's conduct and determine whether the

statutes serve different purposes. Denton, 938 S.W.2d at 381. None of these four

inquiries is determinative; rather, the court must conduct a balancing test of each

factor in relation to each other. Denton, 938 S.W.2d at 381.



             In the case at bar, we have conducted the Denton inquiry, first, with

respect to the crime of DUI, as compared with vehicular assault and vehicular

homicide. We conclude that double jeopardy will not permit the DUI conviction to

stand. Accord State v. Rhodes, 917 S.W.2d 708 (Tenn. Crim. App. 1995) (double

jeopardy prevents convictions for both vehicular assault by intoxication and DUI),

perm. app. denied (Tenn. 1996). Comparison reveals that the crimes fail the

Blockburger separate elements test.4 The evidence essential to the vehicular


      4
        The defendant was convicted both of vehicular homicide by intoxication
and vehicular homicide by recklessness. He can receive only one conviction for
this crime. We believe Denton clearly prohibits a conviction for both DUI and
vehicular homicide by intoxication in the case at bar. Alternatively, had we

                                        18
homicide by intoxication conviction is inclusive of the evidence necessary to prove

DUI.5        Likewise, the evidence essential to the vehicular assault conviction is

inclusive of the evidence necessary to prove DUI. While it is true there are multiple

victims in this case, proof of a victim is not necessary for a conviction of DUI. The

relevant inquiry in the case at bar is whether there were multiple episodes, and

there were not. The defendant was involved in only one collision. Finally, the

purposes of the three statutes are similar. The vehicular assault and vehicular

homicide statutes have the obvious goal of proscribing bodily injury to a victim and

punishing those who commit such an act,6 and the similar aim of the DUI statute is

to "remove from the highways, prosecute and punish those who engage in the

dangerous menace of driving under the influence." State v. Turner, 913 S.W.2d
158, 160 (Tenn. 1995); see also State v. Lawrence, 849 S.W.2d 761, 765-66 (Tenn.

1993).



                  Second, we have conducted a Denton inquiry with respect to the

defendant's reckless driving conviction, as compared with his vehicular assault and

vehicular homicide convictions.        We conclude that double jeopardy bars his

conviction of reckless driving. The reckless driving conviction fails the Blockburger

separate elements test with respect to both vehicular assault and vehicular




permitted the defendant's vehicular homicide by recklessness conviction to
stand, the DUI conviction would nevertheless violate double jeopardy principles
in light of the vehicular assault by intoxication conviction.
         5
         Although there is evidence the defendant drove while under the influence
prior to encountering the victims, this court has said that DUI is a "continuing
offense." See State v. Rhodes, 917 S.W.2d 708, 713 (Tenn. Crim. App. 1995);
State v. Adkins, 619 S.W .2d 147, 148-49 (Tenn. Crim. App. 1981). Accordingly,
in the usual circumstance, a continuing episode of drunken driving will support
only one DUI conviction.
         6
             Tenn. Code Ann. § 39-13-213 (1991) (amended 1995); § 39-13-106
(1997).

                                           19
homicide.7   In the case at bar, the evidence used to prove the defendant's

commission of the offense of reckless driving was part of the evidence also used

to convict the defendant of vehicular assault and vehicular homicide. The state

proved one episode of reckless driving in this case, and that episode is the

foundation for all three convictions under scrutiny. See State v. Gilboy, 857 S.W.2d
884, 887 (Tenn. Crim. App. 1993) ("[A]n act of driving which disregards the safety

of several distinct persons or properties still constitutes one offense of reckless

driving under the statute."). But cf. State v. Adkins, 619 S.W.2d 147, 149 (Tenn.

Crim. App. 1981) (reckless driving is not a continuing offense). Finally, we see a

common purpose in the reckless driving, vehicular assault and vehicular homicide

statutes. All three proscribe and punish reckless driving.



              Thus, as argued by the defendant and conceded by the state, double

jeopardy principles mandate that we reverse and dismiss the convictions of DUI and

reckless driving.



                                         III

              Finally, we address the defendant's sentencing issues. The defendant

complains of improper consideration of enhancement and mitigating factors, the

weight afforded those factors, the imposition of consecutive sentences, and the total

length of the effective sentence. In determining whether the trial court has properly

sentenced an individual, this court engages in a de novo review of the record with

a presumption that the trial court's determinations were correct. Tenn. Code Ann.

§ 40-35-401(d) (1997). This presumption is "conditioned upon the affirmative

showing in the record that the trial court considered the sentencing principles and

all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.


       7
        Both vehicular homicide by recklessness and vehicular homicide by
intoxication require reckless operation of a motor vehicle.

                                         20
1991). In conducting our de novo review, we must consider the evidence at

sentencing, the presentence report, the sentencing principles, the arguments of

counsel, the statements of the defendant, the nature and characteristics of the

offense, any mitigating and enhancement factors, and the defendant’s amenability

to rehabilitation. Tenn. Code Ann. §§ 40-35-210(b), 40-35-103(5) (1997); Ashby,
823 S.W.2d at 168. On appeal, the appellant has the burden of showing that the

sentence imposed is improper. Tenn. Code Ann. § 40-35-401(d), Sentencing

Comm'n Comments (1997); Ashby, 823 S.W.2d at 169.



             In the case at bar, the record reflects that the trial court announced its

contemplation of the statutory considerations. Unfortunately, however, the trial

court made comments on the record which indicate extraneous factors were

considered in determining the appropriate sentence.8 Accordingly, we conduct a de

novo review without the presumption of correctness. We will consider, first, the

length of the defendant's individual sentences, and second, the propriety of

consecutive sentencing.



             Additionally, in the interest of judicial economy, we have determined

the appropriate sentence for the defendant's modified conviction of vehicular

homicide. See State v. Angela Manning, No. 03C01-9501-CR-00012, slip op. at 27

(Tenn. Crim. App., Knoxville, Feb. 27, 1998) (remand for sentencing on modified

conviction unnecessary if record is sufficient for appellate court to impose an


      8
        The trial judge expressed his dissatisfaction with the legal authority
applicable to the defendant, including his dissatisfaction with the sentencing
structure and the applicability of parole provisions. The judge did say, however,
that he could not consider these things in making his sentencing determination.
Notwithstanding, he went on to characterize the defendant as being like the
inventor of V-1 and V-2 rockets, who indirectly caused the deaths of thousands
during World War II. Having carefully reviewed the entire transcript of the
sentencing hearing, we view the character and duration of the trial judge's
comments as a departure from the relevant considerations of the Sentencing
Reform Act of 1989.

                                         21
appropriate sentence).



                                          A

              The defendant reaches the sentencing determination with three

convictions -- vehicular homicide of Ginny Prince, vehicular assault of David Miller,

and driving on a revoked license. We consider first the enhancement factors

applicable to these convictions.



              The defendant concedes he has a previous history of criminal

convictions and criminal behavior. See Tenn. Code Ann. § 40-35-114(1) (1997).

This factor is entitled to great weight given the defendant's history of recent DUI

convictions and other evidence of drinking and driving presented at the sentencing

hearing.



              We believe factor (6) applies. Tenn. Code Ann. § 40-35-114(6) (1997)

(personal injuries or property damage caused was particularly great). However, to

the extent that the trial court applied this factor in the vehicular assault case based

on the injuries to Mr. Miller, it erred. This factor is not applicable to the vehicular

assault convictions because serious bodily injury is an element of that offense.

See e.g., State v. Williamson, 919 S.W.2d 69, 82 (Tenn. Crim. App. 1995). For like

reasons, the factor is not applicable to the vehicular homicide based upon the fatal

injuries suffered by Ms. Prince. On the other hand, Ms. Prince and her mother, the

beneficial and legal owners of the Probe, respectively, suffered property damage

in the amount of $6,000, the total value of the vehicle. In this limited sense, factor

(6) applies to all offenses. See State v. Danny Lee Ross, Jr., No. 01C01-94-PB-

00365, slip op. at 6-7 (Tenn. Crim. App., Nashville, Nov. 21, 1995) (finding that

individuals who suffered property damage in a multiple-car wreck were “victims”

allowing application of enhancement factor (3) to defendant’s vehicular homicide

                                          22
convictions involving other victims of same wreck), perm. app. denied (Tenn. 1996)

(concurring results only).



              The defendant concedes he has a previous unwillingness to comply

with the conditions of a sentence involving release into the community. See Tenn.

Code Ann. § 40-35-114(8) (1997). This factor is entitled to some weight.9



              The defendant also concedes he had no hesitation about committing

his crimes when the risk to human life was high. See Tenn. Code Ann. § 40-35-

114(10) (1997). This factor applies to all cases, we believe, based upon the risk

posed to Mr. Perry, whom the defendant recklessly passed in a no-passing zone.



              The state invites us to enhance the defendant's sentence based upon




       9
         The defendant was on probation (from a 1995 Sequatchie County DUI
conviction) at the time he committed the present offenses. However, that
circumstance in and of itself is not a basis for applying factor (8). See State v.
Hayes, 899 S.W.2d 175, 186 (Tenn. Crim. App. 1995) (“commission of the
offense for which a defendant is being sentenced should not make factor (8)
applicable”). We find that the defendant’s 1983 Davidson County offenses of
malicious mischief and marijuana possession committed while on a 1983 pre-trial
diversion from Rutherford County invokes the use of factor (8), but it is entitled to
little weight based on remoteness in time. Of equal or greater significance are
the defendant’s various incidents of driving on a revoked license earlier in the
day on April 7, 1995, prior to the trip which resulted in the fatal collision now
before us. These earlier driving offenses were committed while the defendant
was on probation. See State v. Randal A. Thies, No. 02C01-9708-CC-00299,
slip op. at 8 (Tenn. Crim. App., Jackson, Apr. 24, 1998).

                                         23
the potential for bodily injury to Mr. Perry. See Tenn. Code Ann. § 40-35-114(16)

(1997). This factor is inapplicable to the crime of vehicular homicide based upon

this court's holding in State v. Bingham, 910 S.W.2d 448 (Tenn. Crim. App. 1995).

Likewise, we decline to apply this factor to the vehicular assault conviction. See

State v. Williamson, 919 S.W.2d 69, 82 (Tenn. Crim. App. 1995). As to the driving

on a revoked license conviction, the record clearly establishes not only that the

defendant drove while his driver's license was revoked, but also that he did it in a

way which presented great potential for bodily injury to Mr. Perry. Accord State v.

Randal A. Thies, No. 02C01-9708-CC-00299, slip op. at 11-12 (Tenn. Crim. App.,

Jackson, Apr. 24, 1998). Factor (16) applies to the driving on a revoked license

conviction.



              Turning to the issue of mitigating factors, the defense offers the

defendant's lack of a felony record, his remorse, his continuous employment for 20

years in a position of great trust, and his sole support of his minor child. For the

reasons that follow, we decline to apply any of these factors.



              We are not compelled to mitigate the defendant's sentence based

upon his lack of previous felony convictions. See Tenn. Code Ann. § 40-35-113(13)

(1997). Although we have condoned the lack of a prior criminal record as a

mitigating factor in appropriate circumstances, see, e.g., State v. Hicks, 868 S.W.2d
729, 731 n.5 (Tenn. Crim. App. 1993), this is not such a case. Mr. Kelly not only

has a prior criminal record, it is significant. We find no measure of mitigation in the

fact that his prior record consists only of misdemeanor convictions, particularly

where he has previously run afoul of the law for drinking and driving, the same

conduct which brought about the senseless felonies of which he now stands

convicted.




                                          24
                 We are equally unpersuaded that the defendant should receive

mitigation based upon his alleged remorse for his crimes. See Tenn. Code Ann. §

40-35-113(13) (1997). The defendant did not testify at trial or the sentencing

hearing, but there was evidence that he had expressed remorse to medical

providers. However, there was also evidence that the defendant yelled "I'm sorry"

at the victim's mother in an angry tone of voice in the courthouse hall. On balance,

we find that the evidence does not establish that the defendant was genuinely

remorseful for his crimes. The mitigating factor does not apply.



                 Finally, we find no measure of mitigation in the defendant's stable

employment history in a position of great trust10 and his support of his minor child.

Tenn. Code Ann. § 40-35-113(13) (1997). "Every citizen in this state is expected

to have a stable work history if the economy permits the citizen to work, the citizen

is not disabled, or the citizen is not independently wealthy." State v. Keel, 882
S.W.2d 410, 423 (Tenn. Crim. App. 1994). Absent any proof that the defendant

performed his job well, we have no basis for concluding that he fulfilled his

obligation of "great trust." Moreover, we find no proof that the defendant does, in

fact, support his children. The presentence report reflects that he has a fifteen year-

old-son. Additionally, Lisa Kelly testified at trial that she and the defendant have a

two-year-old child. While the defendant reported a child support obligation of $340

per month to the presentence officer, there was no proof that he complied with this

obligation.



                 For the felony conviction of vehicular homicide by intoxication, the

defendant, a Range I offender, faced three to six years for this Class C felony. 11


       10
            The defendant worked as a railroad locomotive engineer.
       11
         As noted in section I above, the potential punishment for the defendant's
crime, if committed today, would be much greater than that authorized by the

                                          25
Tenn. Code Ann. § 39-13-213 (1997); § 40-35-112 (1997). Considering the weight

afforded the enhancement factors and the lack of mitigating factors, Mr. Kelly justly

deserves a maximum sentence of six years.



               The felony conviction of vehicular assault is a Class D felony for which

the defendant faced a sentence of two to four years. Tenn. Code Ann. § 39-13-

106(b) (1997); § 40-35-112 (1997). Again considering the weight appropriate for the

enhancement factors and the lack of mitigating factors, a maximum sentence fits

the crime.



               The misdemeanor driving on a revoked license conviction carried a

sentence of up to six months, with a minimum of two days confinement. See Tenn.

Code Ann. § 55-50-504(a)(1) (Supp 1997); § 40-35-111 (1997). Again, this

sentence deserves substantial enhancement, and we find the fact that prior

offenses were committed behind the wheel of a motor vehicle particularly relevant

to this crime. A maximum sentence of six months, with maximum release eligibility

of 75 percent, is warranted.



                                          B

               The final consideration is whether the defendant should receive

consecutive sentences for his crimes. In general, consecutive sentencing may be

imposed in the discretion of the trial court upon a determination that one or more of

the following criteria exist:

       (1)     The defendant is a professional criminal who has knowingly
               devoted himself to criminal acts as a major source of
               livelihood;

       (2)     The defendant is an offender whose record of criminal activity
               is extensive;


legislature in April 1995.

                                          26
       (3)    The defendant is a dangerous mentally abnormal person so
              declared by a competent psychiatrist who concludes as a
              result of an investigation prior to sentencing that the
              defendant's criminal conduct has been characterized by a
              pattern of repetitive or compulsive behavior with heedless
              indifference to consequences;

       (4)    The defendant is a dangerous offender whose behavior
              indicates little or no regard for human life, and no hesitation
              about committing a crime in which the risk to human life is
              high;

       (5)    The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant's undetected sexual activity, the nature and scope
              of the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims;

       (6)    The defendant is sentenced for an offense committed while on
              probation; or

       (7)    The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b) (1997). In State v. Wilkerson, 905 S.W.2d 933,

937-38 (Tenn. 1995), the supreme court imposed two additional requirements for

consecutive sentencing -- the court must find consecutive sentences are reasonably

related to the severity of the offenses committed and are necessary to protect the

public from further criminal conduct. At this time, it is unsettled whether Wilkerson

applies to all seven of the statutory categories for consecutive sentencing or only

the "dangerous offender" category. See State v. David Keith Lane, No. 03C01-

9607-CC-00259, slip op. at 11 (Tenn. Crim. App., Knoxville, June 18, 1997), perm.

app. granted (Tenn. 1998).



              This defendant's conduct fits hand-in-glove with the statutory criteria

of "behavior indicat[ing] little or no regard for human life, and no hesitation about

committing a crime in which the risk to human life is high." Tenn. Code Ann. § 40-

35-115(b)(4) (1997). Mr. Kelly has a history of driving under the influence. He was

on probation for this very crime when he chose, once again, to disregard the law by


                                         27
operating a motor vehicle while his blood alcohol concentration was well over the

legal limit and without a valid driver's license. This time, his callous indifference for

the well-being of others and the bounds of the law had tragic results. Accord State

v. Penelope R. Karnes, No. 01C01-9606-CR-00249, slip op. at 8-9 (Tenn. Crim.

App., Nashville, May 21, 1997) (two previous DUI convictions and a previous driving

on revoked license conviction); State v. Anthony Raymond Bell, No. 03C01-9503-

CR-00070, slip op. at 7-8 (Tenn. Crim. App., Knoxville, Mar. 11, 1996) (second DUI

offense committed while on probation from earlier DUI conviction), perm. app.

denied (Tenn. 1996); Wilkerson, 905 S.W.2d 933 (DUI offense only two months

after previous DUI offense).



              The defendant is also eligible for consecutive sentencing based on his

probationary status at the time he committed these crimes. Tenn. Code Ann. § 40-

35-115(b)(6) (1997). He concedes as much in his brief.



              Moreover, with respect to the Wilkerson factors, the defendant easily

clears this final hurdle for consecutive sentencing. The aggregate sentence of ten

years and six months which will result from imposition of consecutive sentencing on

each count reasonably relates to the severity of the offense, is necessary to protect

the public from further criminal activity by the defendant, and is consistent with the

principles of the Sentencing Act. Wilkerson, 905 S.W.2d 933. A more lengthy

sentence is appropriate for this defendant who has repeated the same unlawful

conduct on multiple occasions and who took the life of a young woman and

seriously injured another individual on his most recent repetition. We find strong

indications in the record that the defendant has a problem with alcohol, and his

behavior indicates he is unwilling or unable to control his drinking, or at least to

control his conduct when he is drinking. The public needs to be protected from

further criminal activity that may result from the defendant's abuse of alcohol.

                                           28
Accord Anthony Raymond Bell, slip op. at 8. His status as a repeat offender is

illustrative of the fact that lesser terms of punishment have not served to curtail his

conduct. Consecutive sentencing is consistent with the principles of the Sentencing

Act. The defendant has been given the benefit of less lengthy and less restrictive

terms of punishment in the past, yet he has failed to live within the bounds of the

law. See Tenn. Code Ann. § 40-35-103(5) (1997) ("The potential or lack of

potential for rehabilitation or treatment of defendant should be considered in

determining the sentence alternative or length of a term to be imposed.").



              In summary, we modify the defendant's conviction related to the

homicide of Ginny Prince from second-degree murder to vehicular homicide by

intoxication. We reverse and dismiss the DUI and reckless driving convictions. We

affirm the defendant's vehicular assault and driving on revoked license convictions.

We modify the defendant's effective sentence to ten years and six months, based

upon a six-year sentence for vehicular homicide, a four year sentence for vehicular

assault, and six months for driving on a revoked license, each to be served

consecutively.




                                           _______________________________
                                           CURWOOD WITT, JUDGE

CONCUR:




_____________________________
GARY R. WADE, JUDGE



_____________________________
WILLIAM M. BARKER, JUDGE

                                          29
30